DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 13 recites the limitation " the second magnetic body plate having the second thickness”, the second thickness being from claim 11. This amended claim language is not enabled by the specification. Claim 11, as amended currently recites that the second thickness must be greater than the first thickness of the magnetic body. The specification then at 0014 states that “The magnetic body part may include a first magnetic body plate that has the first thickness; and a second magnetic body plate stacked on the first magnetic body plate, the second 
Claims 14-16 depend from claim 13 and therefore inherit the 112 deficiency of claim 13.
In addition, claim 15 now recites that the “fourth magnetic body plate” has the “second thickness” of claim 11, which is now required to be greater than the first thickness. However, the specification recites that the fourth magnetic body plate has the same thickness as the second body plate, which in turn should have a “third thickness”.  Therefore, for purposes of examination, Examiner will interpret this limitation as “the fourth plate having the third thickness” as this is enabled by the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Pub. No. 2018/0138580) in view of Moon (U.S. Patent Pub. No. 2017/0345549).
In regards to claim 1, Kim discloses a coil module comprising:
a coil part comprising a coil substrate and a coil pattern formed on the coil substrate (See Fig. 16, coil 43 is on substrate 41); and a magnetic body comprising first portion having a first thickness,(See Fig 16, magnetic body 82b under the part of the coil labelled 43a-5 maps to this portion) and a second portion having a second thickness, that does not overlap the coil substrate (See Fig. 16, 82b has the section 80b-5 that extends beyond the substrate). the first portion of the magnetic body part corresponding to a first part of the coil module and the second portion of the magnetic body corresponding to a second part of the coil module that does not overlap the coil substrate.
Kim does not explicitly disclose that the second thickness is greater than the first thickness.
However, this would have been obvious to a person of ordinary skill in the art at the time the invention was filed in light of art like Moon.  Moon discloses a coil module with a coil  (See Fig 11, coils 241) and a magnetic body (216, 251) with a portion underneath the coil with a first thickness, and a second thickness extending beyond the coil which is greater than the first thickness (See Annotated Figure Below and 0058):

    PNG
    media_image1.png
    550
    853
    media_image1.png
    Greyscale

Kim and Moon are analogous art in the field of coil modules for wireless communication with magnetic bodies that extend beyond the coils.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the second region of Kim be thicker than its first region like in Moon, to have increased induction and DC-bias properties as disclosed by Moon (See 0008).

In regards to claim 2, Kim further discloses that the coil part comprises a first coil pattern formed on a first surface of the coil substrate (See Figs 12 and 16, coil part 43a-5), a second coil pattern formed on a second surface of the coil substrate (See Figures 12 and 16, coil part 43b-5) and the first coil pattern and the second coil pattern are electrically connected to each other by a via electrode that penetrates through the coil substrate (See Fig 12, via 48 connects the two parts of the coil).

In regards to claim 3, Kim further discloses that the first coil pattern, the via electrode and the second coil pattern form a spiral coil (See Fig. 12, the two coil parts and the via form a spiral coil).

In regards to claim 4, Kim further discloses that the magnetic body part comprises a first magnetic body formed on the first surface of the coil substrate in a position that corresponds to a position of the second coil pattern (See Fig. 16, if coil 43b-5 is the second coil part, then magnetic body 82a maps to the first magnetic body part); and a second magnetic body formed on the second surface of the coil substrate in a  position that corresponds to a position of the first coil pattern (See Fig. 16, if 43a-5 maps to the first coil pattern, then magnetic body 82b maps to the second magnetic body).

In regards to claim 5, Kim further discloses that the first magnetic body is configured to extend in a first direction, and the second magnetic body is configured to extend in a second 
    PNG
    media_image2.png
    788
    767
    media_image2.png
    Greyscale

In regards to claim 6, Kim further discloses an embodiment wherein a length of the second magnetic body is greater than a length of the first magnetic body (See Fig 7, here magnetic body 80b-2 is longer than magnetic body 80a).

	In regards to claim 7, Moon further discloses the magnetic body part comprises:

the second thickness is a sum of the first thickness and the third thickness (See the annotated Fig. 11 above).

In regards to claim 8, Moon further discloses  the first magnetic body plate has magnetic characteristics different from the second magnetic body plate (See 0043, describing the properties and composition of sheet 216, and 0052 which describes the composition of sheet 251; the different materials each sheet is made with inherently give them different magnetic characteristics; see also 0056 “Compositions of the second sheet 215 and the magnetic layer 251 may be determined in advance so that a new magnetic material may have a composition similar to that of the first sheet 216.”).

In regards to claim 9, Moon further discloses that a saturation magnetic flux density value of the first magnetic body plate is greater than a saturation magnetic flux density value of the second magnetic body plate (See Fig. 14, 0043 and 0056; this is an implicit disclosure of Moon.  Fig. 14 shows that the saturation magnetic flux density goes down as more ZnO is added to the magnetic body of 251; therefore inherently body 216 which has only NiO would have a greater saturation magnetic flux density than body 251 which is composed of a mix of ZnO and NiO).

In regards to claim 10, Moon further discloses permeability of the second magnetic body plate is greater than permeability of the first magnetic body plate (See Fig. 14, 0043 and 0056; 

In regards to claim 11, Kim discloses a coil module comprising:
a coil part comprising a coil substrate (See Fig. 16, substrate 41), a first coil pattern formed on a first surface of the coil substrate (See Figs 12 and 16, coil part 43a-5), and a second coil pattern formed on a second surface of the coil substrate (See Figures 12 and 16, coil part 43b-5);
a first magnetic body on the first surface of the coil substrate in a position that corresponds to a second position of the second coil pattern  (See Figures 12 and 16, coil part 43b-5); and a second magnetic body formed on the second surface of the coil substrate in a position that corresponds to a position of the first coil pattern (See Fig. 16, if 43a-5 maps to the first coil pattern, then magnetic body 82b maps to the second magnetic body), the magnetic body comprising first portion having a first thickness,(See Fig 16, magnetic body 82b under the part of the coil labelled 43a-5 maps to this portion) and a second portion having a second thickness, that does not overlap the coil substrate (See Fig. 16, 82b has the section 80b-5 that extends beyond the substrate). the first portion of the magnetic body part corresponding to a first part of the coil module and the second portion of the magnetic body corresponding to a second part of the coil module that does not overlap the coil substrate.
Kim does not explicitly disclose that the second thickness is greater than the first thickness.


    PNG
    media_image1.png
    550
    853
    media_image1.png
    Greyscale

Kim and Moon are analogous art in the field of coil modules for wireless communication with magnetic bodies that extend beyond the coils.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the second region of Kim be thicker than its first region like in Moon, to have increased induction and DC-bias properties as disclosed by Moon (See 0008).



In regards to claim 13, Moon further discloses the magnetic body part comprises:
a first magnetic body plate having the first thickness (See Figure 11, magnetic body 216); and a second magnetic body plate stacked on the first magnetic body plate (See Fig. 11, magnetic body 251), the second magnetic body plate having a third thickness, (See the annotated Fig. 11 above).

	In regards to claim 14, Moon further discloses that the first magnetic body plate is on the coil substrate, and the second magnetic body plate is in a position that is separate from the coil substrate. (See the annotated Fig. 11 above).

	In regards to claim 15, Kim discloses that the second magnetic body also comprises a body plate which has a first thickness the same as the first magnetic body (See Fig. 16).
Kim does not disclose a fourth second magnetic body plate stacked on the third magnetic body plate, the fourth magnetic body plate having the third thickness, and the first magnetic body plate has magnetic characteristics that correspond to the third magnetic body plate, and the second magnetic body plate has magnetic characteristics that correspond to the fourth magnetic body plate.


    PNG
    media_image2.png
    788
    767
    media_image2.png
    Greyscale

In regards to claim 16, Moon further discloses that a saturation magnetic flux density value of the first magnetic body plate is greater than a saturation magnetic flux density value of the second magnetic body plate (See Fig. 14, 0043 and 0056; this is an implicit disclosure of Moon.  Fig. 14 shows that the saturation magnetic flux density goes down as more ZnO is added to the magnetic body of 251; therefore inherently body 216 which has only NiO would have a 

In regards to claim 17, Kim discloses a coil module comprising:
a coil part comprising a coil substrate (See Fig. 7, substrate 41), a first coil pattern formed on a first surface of the coil substrate (43a), a second coil pattern formed on a second surface of the coil substrate(43b); 
a first magnetic body that has a first length (80a), and is formed on the first surface of the coil substrate in a position that corresponds to a position of the second coil pattern; and a second magnetic body that has a second length that is greater than the first length of the magnetic body, and is formed on the second surface of the coil substrate in a position that corresponds to a position of the first pattern (80b2), the first magnetic body comprising first portion having a first thickness,(See Fig 16, magnetic body 82b under the part of the coil labelled 43a-5 maps to this portion) and a second portion having a second thickness, that does not overlap the coil substrate (See Fig. 16, 82b has the section 80b-5 that extends beyond the substrate). the first portion of the magnetic body part corresponding to a first part of the coil module and the second portion of the magnetic body corresponding to a second part of the coil module that does not overlap the coil substrate.
Kim does not explicitly disclose that the second thickness is greater than the first thickness.
However, this would have been obvious to a person of ordinary skill in the art at the time the invention was filed in light of art like Moon.  Moon discloses a coil module with a coil  (See Fig 11, coils 241) and a magnetic body (216, 251) with a portion underneath the coil with a first 

    PNG
    media_image1.png
    550
    853
    media_image1.png
    Greyscale

Kim and Moon are analogous art in the field of coil modules for wireless communication with magnetic bodies that extend beyond the coils.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the second region of Kim be thicker than its first region like in Moon, to have increased induction and DC-bias properties as disclosed by Moon (See 0008).

In regards to claim 18, Kim further discloses that the first coil pattern and the second coil pattern are electrically connected to each other by a via electrode (See Fig. 7, electrode 48).



In regards to claim 20, Moon further discloses  the first magnetic body plate has magnetic characteristics different from the second magnetic body plate (See 0043, describing the properties and composition of sheet 216, and 0052 which describes the composition of sheet 251; the different materials each sheet is made with inherently give them different magnetic characteristics; see also 0056 “Compositions of the second sheet 215 and the magnetic layer 251 may be determined in advance so that a new magnetic material may have a composition similar to that of the first sheet 216.”).

Response to Arguments
Applicant’s arguments, filed 06/01/2020, with respect to the rejection(s) of claim 1 under Kim and Hermann, and claims 11 and 17 under Kim have been fully considered and are persuasive.  The amended claim limitations contain subject matter that are not present in Kim, and differentiate from Hermann. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim and Moon.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




MND
05/27/2021
/MICHAEL N DIBENEDETTO/            Examiner, Art Unit 2859                 

/RICHARD ISLA/            Supervisory Patent Examiner, Art Unit 2859
June 4, 2021